Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, 13-15, 20, 22-27, 30 and 31 are presented for examination.
Applicants’ information disclosure statement filed November 26, 2019 and the preliminary amendment filed June 16, 2020 have been received and entered.
Applicants’ election June 8, 2021 in response to the restriction requirement of April 6, 2021 has been received and entered.  The applicants elected the invention described in claims 1-3, 5-10, 13-15 and 20 (Group I) without traverse.  
Claims 22-27, 30 and 31 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/617,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method of treating short bowel syndrome (SBS) or secretory diarrhea associated therewith in a subject comprising administering C. lechleri and the copending application teaches a method of treating secretory diarrhea associated with a congenital diarrheal disorder (CDD) in a subject comprising administering to the subject an amount of an isolated proanthocyanidin polymer from Croton lechleri.
Note the proanthocyanidin polymer from C. lechleri or Croton lechleri is crofelemer.  Also the both applications treat secretory diarrhea associated therewith wherein the subject is an infant with a congenital deficiency.
Clearly, the two applications overlap each other for their use of crofelemer to treat secretory diarrhea associated with congenital deficiency in human infants.
Claims 1-3, 5-9 and 15 are not allowed
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2011/044167 A1, hereby known as Verkman et al.
Verkman et al. teach methods for treating diseases such as secretory diarrheas with the proanthocyanidin polymer, crofelemer (see the abstract).  Note section [0049] teaches the active agent can be administered to infants and children.  Also note section [0050] teaches the active agent can be administered to non-human animals.
As to the subject suffers from necrotizing enterocolitis, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid treating secretory diarrhea with the proanthocyanidin polymer, crofelemer is anticipates by Verkman et al. since the active agent possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
	Claims 1, 3 and 10 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0011869 A1, hereby known as Rozhon et al. of PTO-1449.
Rozhon et al. teach a method of treating short bowel syndrome (SBS) or secretory diarrhea associated therewith in a subject in need thereof an amount of proanthocyanidin polymer composition from C. lechleri in warm blooded animals, including human (see page 4, section [0032]). 
As to the subject suffers from necrotizing enterocolitis, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid treating secretory diarrhea with the proanthocyanidin polymer, crofelemer is anticipates by Verkman et al. since the active agent possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 1, 5 and 6 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/044167 A1, hereby known as Verkman et al. or US 2014/0011869 A1, hereby known as Rozhon et al. of PTO-1449 in view of Parrish, “The Clinician’s Guide to Short Bowel Syndrome, Nutrition Issues in Gastroenterology, Series #31”, PRACTICAL GASTROENTEROLOGY, pages 67-104, 106 (September 2005) of PTO-1449.
C. lechleri, namely crofelemer, for the treatment of secretory diarrhea or short bowel syndrome in humans (infants) and non-humans (animals) as discussed above supra.
The instant invention differs from the cited references in that the cited references do not teach the short bowel syndrome (SBS) results from surgical resection.  However, the secondary reference, Parrish, teaches in the field of SBS associated diarrhea (see page 68, column 1, last paragraph, Diarrhea and steatorrhea, cardinal symptoms of SBS) and wherein the SBS results from surgical resection of the intestine (see page 68, column 2, Definition, Typically, a 70%-75% loss of small bowel will results in SBS; page 70, column 2, first paragraph, The location of small bowel resection and overall health of the remaining small bowel will also affect a SBS patient’s adaptation potential.  Note page 75, column 1, last paragraph, following bowel resection, patients are often at higher risk of small bowel bacterial overgrowth (SBBO).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Verkman et al. or Rozhon et al. to treat SBS caused by a surgical resection of the intestine as set forth in Parrish.  The motivation for doing so would be to treat a variety of absorptive disorders that result in diarrhea (see page 68, column 1, last paragraph to page 68, column 2, Definition).
The instant invention differs from the cited references in that the cited references do not teach the short bowel syndrome (SBS) is due to a congenital deficiency.  However, the secondary reference, Parrish, teaches wherein in the SBS is due to congenital deficiency (see page 70, Table 3, Etiology of Short Bowel Syndrome in Children and Adults … Children .. Congenital short bowel syndrome).  It would have been obvious to one of ordinary skill in the art .
Claims 1-3, 5-7, 10, 13-15 and 20 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON

Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629